Title: To Thomas Jefferson from Albert Gallatin, [23 October 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Saturday morning [23 Oct. 1802]
          
          I enclose some recommendations for the appointt. of surveyor at Smithfield near Norfolk. I had, some days ago, transmitted to you two others, but, whether they were for any of the persons now mentioned, I do not recollect—
          Is it not time to decide what answer shall be given to Mr Steele? I wait to write to him on the subject of closing his official transactions, until I shall have heard in what manner you intend writing to him—
          With great respect Your obedt. Servt.
          
            Albert Gallatin
          
          
            P.S. Mr Steele has written to Mr Rawn his principal clerk that he had resigned; & the fact is now made public—
            A. G.
            I also enclose letters announcing that — Clarke appd. Survr. at Tombstone N.C. would not accept & recommending Jehu Nichols— As this gentleman is recommended by Mr Stone in whose district Tombstone lies, & the Collector approves, I do not believe that better recommendations need be expected—
          
        